                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

TRAXCELL TECHNOLOGIES, LLC,                     §
                                                §
                                                §   CIVIL ACTION NO. 2:18-CV-00412-RWS-RSP
               Plaintiff,                       §
                                                §
v.                                              §
                                                §
NOKIA SOLUTIONS AND NETWORKS                    §
US LLC, NOKIA SOLUTIONS AND                     §
NETWORKS       OY,        NOKIA                 §
CORPORATION,              NOKIA                 §
TECHNOLOGIES OY,       ALCATEL-                 §
LUCENT USA, INC., HMD GLOBAL, T-                §
MOBILE USA, INC.,                               §
                                                §
               Defendants.                      §

                                            ORDER
       Before the Court is Defendant T-Mobile’s Motion to Dismiss for failure to state a claim.

Docket No. 33. The Court previously referred this matter to Magistrate Judge Payne, for

consideration pursuant to 28 U.S.C. § 636(b)(1) and (3) and the Amended Order for the Adoption

of Local Rules for the Assignment of Duties to United States Magistrate Judges.

       The Magistrate Judge entered a Report and Recommendation (Docket No. 74)

recommending the motion be denied. Defendant has not objected to the report. Accordingly,

Defendant is not entitled to de novo review by the District Judge of those findings, conclusions

and recommendations, and except upon grounds of plain error, the parties are not entitled to

appellate review of the unobjected to factual findings and legal conclusions accepted and adopted

by the district court. Douglass v. United Servs. Auto. Ass’n., 79 F.3d 1415, 1430 (5th Cir. 1995)

(en banc).

       Nonetheless, the Court has reviewed the pleadings in the cause and agrees with the Report
     .
of the Magistrate Judge. See United States v. Raddatz, 447 U.S. 667, 683 (1980) (“[T]he statute

permits the district court to give to the magistrate’s proposed findings of fact and recommendations

‘such weight as [their] merit commands and the sounds discretion of the judge warrants . . . .’ ”)

(quoting Mathews v. Weber, 23 U.S. 261, 275 (1976)). It is accordingly

       ORDERED that the Report of the Magistrate Judge (Docket No. 74) is ADOPTED as the

opinion of the District Court and Defendant’s motion to dismiss (Docket No. 33) is DENIED.

       It is so ORDERED.

       SIGNED this 11th day of December, 2019.



                                                          ____________________________________
                                                          ROBERT W. SCHROEDER III
                                                          UNITED STATES DISTRICT JUDGE




                                            Page 2 of 2
